Citation Nr: 0635624	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-04 119	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision by the RO in Wilmington, 
Delaware.

In October 2005, to support his claims, the veteran testified 
at a hearing in Washington, DC, before the undersigned 
Veterans Law Judge (VLJ) of the Board.  He submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The most persuasive medical evidence of record indicates 
the veteran's right ankle disorder did not originate in 
service and is not otherwise causally related to his military 
service.

2.  The most persuasive medical evidence of record indicates 
the veteran's left knee disorder did not originate in service 
and is not otherwise causally related to his military 
service.




CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.



VA complied with its Pelegrini II notification duties in 
regards to the veteran's claims by means of letters dated in 
January 2002, April 2002, and February 2003.  The April 2002 
letter specifically told him that VA needed specific 
information regarding his claimed disorders and that if he 
had any additional information or evidence that would support 
his claims he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
January 2002, April 2002, and February 2003 letters were sent 
prior to the initial adjudication in April 2003.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, as mentioned, the veteran was provided 
specific notice of what type of information and evidence was 
needed to substantiate his claims.  He was not provided, 
however, Dingess notice concerning the disability rating and 
effective date elements of his claims.  But this is 
nonprejudicial because the Board is denying his underlying 
claims for service connection, so these downstream disability 
rating and effective date elements become moot.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal.  The 
veteran also has been afforded a VA examination to obtain a 
medical opinion concerning the cause of his disabilities, 
specifically, whether they are attributable to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And he had the opportunity to testify at a 
hearing before the undersigned Veterans Law Judge of the 
Board, at which time he submitted additional medical evidence 
in response to the opinion obtained from that VA examination.  
There is no suggestion on the current record there remains 
evidence that is pertinent to the issues on appeal that has 
yet to be secured.  The appeal is ready to be considered on 
the merits.

Factual Background

The veteran's service medical records (SMRs) show that in 
September 1981 he presented with complaints of a swollen 
right ankle; the diagnosis was probable sprain.  A February 
1989 treatment record shows complaints of left knee pain with 
a diagnosis of strain.  During his subsequent February 1992 
separation examination, his lower extremities were evaluated 
as clinically normal.  His other service medical records also 
do not mention any further complaints or treatment pertaining 
to his right ankle or left knee.  His military service ended 
in September 1992.

In October 2000, the veteran presented for a private 
orthopedic consultation.  He explained that approximately 
five years earlier (so in 1995 or thereabouts) he had 
sustained a severe sprain to his right ankle and it was 
treated conservatively.  Since that time he had experienced 
multiple sprains of his right ankle with the most recent one 
occurring 15 months prior to the then current evaluation.  He 
complained of swelling along the medial aspect of the ankle 
when he ran and stated that his ankle gave out or locked up 
when he walked.  He denied numbing, tingling, or weakness 
except when the ankle gave out.  The preliminary diagnosis 
was rule out loose bodies and he was referred for an MRI.  



The MRI report of the right ankle, completed in October 2000, 
showed areas of marked abnormal subchondral signal in the 
lateral talar dome and the lateral tibia at the tibiotalar 
joint.  Also noted was small ankle joint effusion and minimal 
linear fluid in the sinus tarsi.

A private treatment record from M.F. Jaworski, M.D., dated in 
December 2000, reveals the veteran was scheduled to undergo 
removal of the loose bodies in his right ankle.  Dr. Jaworski 
stated that he was informed by the veteran of an injury and 
chip fracture in 1987.  The physician believed that fracture 
could be a direct contributory cause of the veteran's present 
problem, and the underlying source of the problem in his 
ankle.  Dr. Jaworski said "the surgery [he thinks] is a 
direct result of that trauma,...."

Outpatient records from Kaiser Permanente dated from 2000 to 
2004 reveal treatment for multiple disorders, including 
referable to the right ankle.  An April 2001 record noted the 
veteran was postoperative foreign body removal of his right 
ankle.  He had no swelling or effusion and had full 
functional range of motion.  

A June 2002 VA outpatient treatment record shows the veteran 
requested a refill for glucosamine chondrotin to alleviate 
knee pain.  He was informed this was an 
over-the-counter medication and the diagnosis was arthalgia.  
A subsequent treatment record in July 2002 noted his left 
knee swelling was resolved with nonsteroidal anti-
inflammatories.

In December 2003 the veteran underwent surgery for a meniscal 
tear in his left knee.  The postoperative diagnosis was 
medial meniscal tear with a femoral condylar defect of the 
knee.  

Subsequent private outpatient treatment records dated in 2004 
show continuing treatment for the left knee.  An April 2004 
record indicates the left knee was still recuperating and the 
strength improving.  In August 2004 the veteran complained of 
pain in his left knee and fluid build up.  The diagnosis was 
left knee collateral ligament strain.  

In December 2004 the veteran was afforded a VA orthopedic 
examination.  The examiner noted a thorough review of the 
veteran's claims file as well as the instructions provided to 
him by the RO.  In terms of his right ankle, the veteran 
reported that he had injured this ankle on numerous occasions 
while in service and specifically in 1981, 1985 and 1986.  He 
reported continuous pain in this ankle.  To alleviate the 
pain he took Naprosyn and had a prior steroid injection.  
The diagnosis was early degenerative joint disease of the 
right ankle.  The examiner explained that the veteran had 
limitation in prolonged running, climbing or walking due to 
chronic right ankle discomfort.  However, there was no 
evidence of additional limitation due to pain, loss of 
motion, incoordination, weakness, flare-up or lack of 
endurance after repetitive motion.  There was also no 
evidence of adverse impact on his usual occupation or 
activities of daily living.  The examiner concluded the 
current limitation in the veteran's right ankle was due to 
early degenerative joint disease.  He also concluded the 
excision of the osteochodral defect and the removal of bone 
fragments were not caused by pain sustained during active 
duty.

The veteran had X-rays taken of his ankles in conjunction 
with that VA examination.  They showed two well corticated 
bony densities adjacent to the inferior aspect of the left 
medical malleolus possibly related to ossicles or old trauma.  
His ankles were otherwise unremarkable.

The veteran's left knee was also evaluated during the 
December 2004 VA examination.  The veteran indicated he 
injured his left knee while he was stationed in Germany in 
1985 and again in 1990 while he was in Fort Wood, Texas.  
He noted conservative treatment with pain medication and ice.  
The diagnosis was chondromalacia of the left knee, status 
post medial meniscectomy.  The examiner explained that the 
veteran had limitation in terms of prolonged standing, 
running, jogging and climbing stairs due to chronic left knee 
discomfort.  However, there was no evidence of additional 
limitation due to pain, loss of motion, incoordination, 
weakness, flare-ups or lack of endurance after repetitive 
motion.  Additionally, there was no evidence of adverse 
impact in his usual occupation or activities of daily living 
and he did not use any assistive devices.  The examiner 
concluded the chondromalcia affecting the veteran's left knee 
was less likely than not caused by a strain sustained while 
on active duty in the military.  

An accompanying X-ray of the left knee showed degenerative 
findings relative to the veteran's age.  Of note was some 
fragmentation of the tibial tubericle with partial avulsion 
of the tendon.  There was no evidence of any acute fracture, 
dislocation or other significant bone, joint or soft tissue 
abnormality.

In an August 2005 progress note, Dr. Jaworski indicated that 
it was highly suspect that the veteran's original trauma to 
his knee when he was in service caused the patellofemoral 
arthritis.  Dr. Jaworski further stated the meniscal tear may 
or may not have been initiated at that time.  The diagnosis 
was post left knee meniscectomy with degenerative arthritis 
in the left knee, probably related to prior trauma sustained 
to this knee while the veteran was in the service.  

During his October 2005 hearing, the veteran testified that 
he initially injured his right ankle in 1981 while playing 
softball.  He said the diagnosis was sprain.  He also 
reported reinjuring his right ankle in 1987 and indicated he 
was treated at a hospital in Germany.  He could not recall 
the name of the facility.  He said that, after his discharge, 
he received evaluation and treatment in 1993 that included 
X-rays resulting in another diagnosis of sprain.

In terms of his left knee, the veteran testified that over 
the course of time this knee was injured while in the 
military due to his physical training.  He also reported a 
specific injury to this knee in February 1989, but denied any 
additional treatment for it while in the military.



Also during the hearing, the veteran's representative 
submitted a copy of a handout he had received at the National 
Veterans Service Proficiency Training Conference (in October 
1999) defining various joints of the body, their movements, 
tendons, ligaments, etc.  The representative pointed out that 
Malvy Solomon, M.D., a Consultant for VA's Compensation and 
Pension Service, had presented this attached information on 
Rating Orthopedic Disabilities at that conference and 
had stated that X-rays show degenerative changes and cannot 
distinguish between degenerative and traumatic arthritis; the 
distinction is made only by history.  
(Note:  The representative submitted this additional evidence 
in response to the contrary opinion of the December 2004 VA 
medical examiner.)


Analysis

Service connection will be granted for disability resulting 
from an injury sustained or a disease contracted in the line 
of duty while in the military, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Disorders diagnosed after discharge will still 
be service connected if all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

There are three basic requirements for establishing 
entitlement to service connection:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

Service connection presupposes there is a current diagnosis 
of the condition claimed; in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against), with the 
veteran prevailing in either event, or whether instead a 
preponderance of the evidence is against the claim, in which 
case it is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

In this particular case, there are competing medical opinions 
for and against the claims - the VA examiner's conclusions 
primarily versus Dr. Jaworski's.  But all things considered, 
the Board finds the unfavorable opinions more probative.

The December 2004 VA examiner, who concluded unfavorably, was 
the only physician that indicated he had reviewed the 
veteran's service medical records as well as the other 
relevant evidence in his claims file.  So the opinion had the 
proper factual foundation.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In contrast, the Dr. Jaworski's favorable statements did not 
describe, suggest, or otherwise mention review of the 
veteran's service medical records and the other pertinent 
evidence.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Instead, Dr. Jaworski appeared to merely recount the history 
given to him by the veteran, personally.  Indeed, this is 
evident by Dr. Jaworski saying "[the veteran] states...," 
rather than mentioning his own independent review of the 
pertinent evidence as a supplement to that.  So with that as 
the predicate, Dr. Jaworski's resulting opinion did not have 
an objective basis in fact.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).

In addition, Dr. Jaworski's statements are somewhat 
speculative.  For example, he indicated in the December 2000 
statement the veteran's current right ankle disability 
"could be" related to his chip fracture during service in 
1987, without explaining how that right ankle injury followed 
by normal military separation examination findings and no 
addition records of complaints (e.g., relevant symptoms), 
evaluation, or treatment for many years after could have 
caused loose bodies and degenerative changes in the talar 
dome of the right ankle.  Similarly, Dr. Jaworski's August 
2005 opinion was also speculative, albeit to a lesser extent, 
in that it concluded the veteran's post left knee 
meniscectomy with degenerative arthritis was "probably 
related to" prior trauma sustained to this knee while in the 
service.  Dr. Jaworski also used both more and less 
definitive terms in discussing the likelihood of this 
purported relationship, at one point saying he was "highly 
suspect" and that there was a "direct correlation", while 
at another time saying the meniscal tear "may or may not 
have initiated at that time...."  But in any event Dr. 
Jaworski did not explain how that injury followed by normal 
separation examination findings and no indications of 
complaints (e.g., relevant symptoms), evaluation, or 
treatment for many years thereafter could have ultimately 
caused the degenerative arthritis.

Also keep in mind the only documented diagnoses in service 
were sprain and strain, although the veteran now claims he 
also had more severe injuries that, even he readily 
acknowledges, were not actually documented in his military 
records - so therefore still unconfirmed.  This includes an 
injury of the type mentioned by Dr. Jaworski, chip fracture, 
as the potential cause of the veteran's current problems.  
The veteran's service medical records, however, only 
presently show lesser injury, not trauma to that extent.  And 
although during his December 2004 VA examination the veteran 
reported sustaining several relevant right ankle and left 
knee injuries during service - including in 1981, 1985 and 
1986, and 1990, he also at other times, such as when seen for 
a private orthopedic consultation in October 2000, mentioned 
spraining his right ankle several times after service - 
beginning in 1995 or thereabouts (i.e., about 5 years prior 
to that evaluation) and even as recently as some 15 months 
prior to that evaluation, with numerous other times in 
between.  Consequently, there are any number of possible 
causes of his current disability, not just the injuries in 
service, and even assuming for the sake of argument he 
sustained all of the alleged injuries in service he now 
claims.

Generally speaking, speculative, vague and inconclusively 
worded medical nexus opinions are insufficient to grant 
service connection because saying a disability may be related 
to service is just as well tantamount to saying it may not be 
related.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  That 
said, an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 
424 (1998).  VA adjudicators must look at the context in 
which the statements in question were made.  The veteran, 
though, does not have the necessary medical training and/or 
expertise to give a probative opinion, himself, on the cause 
of his current right ankle and left knee disorders.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).



In addition, the December 2004 VA examiner's conclusion is 
supported by the other pertinent evidence of record.  By all 
accounts contemporaneous to the relevant time in question, 
the right ankle sprain and left knee strain the veteran 
sustained in service were acute and transitory and resolved 
without causing chronic residual disability, as again 
reflected by the normal lower extremity findings during his 
military separation examination.  It stands to reason that 
had he in fact been experiencing problems with his right 
ankle and left knee when being discharged from the military, 
he would have at least mentioned this in some form or 
fashion.  But he clearly did not.  Therefore, there is no 
evidence of a chronic right ankle or left knee disorder in 
service.  And the first notation regarding the veteran's 
right ankle disorder in the treatment records after service 
is dated in October 2000, so more than 8 years following his 
discharge from the military.  Moreover, it is worth 
reiterating that during that October 2000 consultation he 
indicated his right ankle was injured in 1995 (or 
thereabouts) and that he had sustained multiple other 
injuries during the years since - including as recently as 
15 months prior to that consultation.  In terms of his left 
knee, the first notation in the treatment records, post 
service, is dated in 2002, so more than 10 years following 
his discharge from the military.  Thus, there was no 
continuity of symptomatology in either case.  

With regard to the medical treatise evidence submitted during 
and shortly after the hearing, the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
Here, though, the treatise evidence submitted by the 
veteran's representative during the October 2005 hearing,  
and shortly after, is premised on statements that supposedly 
were made by a physician during a training conference some 
six years earlier - in 1999.  


And while there is indeed mention in the material submitted 
that X-rays show degenerative changes but cannot distinguish 
between degenerative and traumatic arthritis, this does not 
necessarily refute the December 2004 VA examiner's conclusion 
that the veteran's arthritis (in this specific case) is more 
likely early degenerative as opposed to traumatic.  That is 
to say, this medical treatise evidence must refute this VA 
examiner's opinion with some explanation of how this noted 
distinction applies to the facts at hand, not just 
generically.  Cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In summary, the most competent, probative evidence of record 
indicates the veteran did not have a chronic right ankle or 
left knee disorder in service, that his current right ankle 
and left knee disorders did not arise until many years after 
service, and that these disorders are not otherwise related 
to the right ankle sprain and left knee strain or anything 
other injuries he sustained in service.  And since, for the 
reasons and bases discussed, the preponderance of the 
evidence is against his claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).


ORDER

The claim for service connection for a right ankle disorder 
is denied.

The claim for service connection for a left knee disorder is 
denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


